Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted the amendment to claims 5 and 9, amending “the copper material” to “the copper manganese billet”, overcomes the previous 35 U.S.C. 112(b) rejection.
It is noted that the amendment to claims 12 and 13, amending “copper alloy” to “copper manganese billet” overcomes the previous 35 U.S.C. 112(b) rejection. It is also noted that Applicant was correct in believing that the Office Action meant to refer to claim 13 and not claim 14. 
It is also noted that the amendment to claim 9, to remove the non-limiting language, e.g., “about 0.5 hours to about 8 hours”, overcomes the previous 35 U.S.C. 112(d) rejection.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McIntire on 4 February 2021.
The application has been amended as follows: 
Claim 1, line 10: amend “the billet” to “the copper manganese billet”
Claim 3, line 2: amend “the first forging” to “the first unidirectional forging”
Claim 4, line 2: amend “the first forging” to “the first unidirectional forging”
Claim 7, lines 2-3: amend “the second forging” to “the second unidirectional forging”
Claim 8, line 2: amend “the second forging” to “the second unidirectional forging”
Claim 14, line 7: amend “billet after the first forging step” to “billet after the first unidirectional forging step”
Claim 14, line 13: amend “billet after the second forging step” to “billet after the second unidirectional forging step”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Nakashima et al. (US 2013/0001069 A1) (hereinafter “Nakashima”).

Nakashima teaches a sputtering target manufacturing method that involves a first knead forging process performed for a columnar titanium material, a first heat treatment process in which the material is heated to a temperature of 700°C or more to induce recrystallization, a second knead forging process, and a second heat treatment process in which the material is heated to a temperature of 300°C or more (Nakashima, [0009]). Moreover, Nakashima teaches 
Nakashima further teaches that the first heat treatment process is performed by keeping the temperature within a range of 700-1000°C for 0.5-10 hours, and more preferably for 1-5 hours (Nakashima, [0017]). Additionally, Nakashima teaches that the second heat treatment process is performed by keeping at a temperature within a range of 300-600°C for 2-5 hours, more preferably at a temperature of 400-600°C (Nakashima, [0022]).
Moreover, Nakashima teaches that the working ratio is 40% or more and 80% or less and happens during the first knead forging process, the second knead process, and/or the cold rolling process (Nakashima, [0020-0021]). Nakashima teaches that the working ratio in the first and second knead process is a reduction ratio in cross section in the diameter W direction of the columnar material or a reduction ratio in the thickness H direction of the columnar material (Nakashima, [0020], and Figure 2). Nakashima also teaches Examples 2-5, in which the working ratio of the second knead forging ranges between 50-70% (Nakashima, Table 1). Nakashima also teaches that in the knead forging, pressures are added from different directions which therefore miniaturizes the crystal grain size of the titanium material and to suppress that, a crystal direction becomes unbalanced in a certain direction (Nakashima, [0014]).

However, Nakashima does not disclose or suggest that (1) the columnar material being manufactured into a sputtering target is a copper manganese alloy.  Nakashima also does not disclose or suggest (2) subjecting the copper manganese billet to a first unidirectional forging step such that, after forging, a total number of grains in the copper manganese billet is increased by at least a factor of 10, as compared to the total number of grains in the copper manganese billet prior to forging, and (3) after the first heat treatment, subjecting the copper manganese billet to a second unidirectional forging step, as presently claimed.

In light of the above, claims 1-10 and 12-20 are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/D.M.C./Examiner, Art Unit 1732         


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732